BRYAN, Circuit Judge.
In this case an automobile was seized by the United States marshal on proceedings alleging that, on January 23, 1920, it was being used to remove, for deposit and concealment, 35 gallons of distilled spirits, with intent to defraud the United States oí the tax which had been imposed thereon and which had not been paid. The warrant for seizure was issued under Revised Statutes, § 3450 (Comp. St. § 6352), which forfeits any conveyance used in the removal, or for the deposit or concealment, of any goods or commodities in respect whereof any tax is imposed with intent to defraud the United States of such tax or any part thereof. The automobile was claimed by the plaintiff in error.
The only ground on which he resists the forfeiture is that section 3450 of the Revised Statutes was repealed by the N ational Prohibition Act of October 28, 1919 (41 Stat. ,305). If section 3450 of the Revised Statutes remains of force, an automobile used to defeat the United States in the collection of taxes imposed on distilled spirits is forfeited, no matter by whom owned or how innocent such owner may be. Goldsmith-Grant Co. v. United States, 254 U. S. 505, 41 Sup. Ct 189. 65 L. Ed. 376.
The transportation for which the car was used occurred on January 23, 1920, only a few daj'S after the National Prohibition Act took effect. The prior acts of Congress, including the act approved February 24, 1919 (40 Stat. 1105), imposed taxes on distilled spirits. There is nothing in this record to indicate that the spirits being removed were not in existence, and that taxes were not due thereon, at the time the National Prohibition Act went into operation, or that they were not manufactured in an industrial plant and taxable under title 3 of the act.
Section 3450 of the Revised Statutes is general in its operation. It prohibits and punishes the fraudulent removal, or deposit or concealment in any place, not only of liquor, but of any goods or commodities upon which taxes have been imposed by the internal revenue laws. It is not repealed, but is superseded only where the facts of a particular case show that the matters which are charged to violate it-arise solely under the National Prohibition Act, as was the case in United States v. One Haynes Automobile (C. C. A.) 274 Fed. 926. Tn all other respects this section of the Revised Statutes remains unaffected. United States v. Yuginovich, 256 U. S. 450, 41 Sup. Ct. 551, 65 L. Ed. 1043.
The judgment is affirmed.